Citation Nr: 0709192	
Decision Date: 03/29/07    Archive Date: 04/16/07	

DOCKET NO.  04-11 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for colonic polyps, or 
residuals thereof. 

2.  Entitlement to service connection for vestibular 
neuronitis. 

3.  Entitlement to service connection for the residuals of a 
stress fracture of the right foot. 

4.  Entitlement to service connection for an abnormal 
electrocardiogram. 

5.  Entitlement to service connection for a positive purified 
protein of tuberculin (PPD).


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The veteran served on active duty from June 1981 to June 
2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

In a rating decision of November 2006, the RO granted service 
connection for the residuals of a left wrist fracture.  
Accordingly, that issue, which was formerly on appeal, is no 
longer before the Board.

Finally, for reasons which will become apparent, the appeal 
as to the issue of service connection for vestibular 
neuronitis is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.  


FINDINGS OF FACT

1.  Recurrent colonic polyps were first manifest in service.  

2.  Chronic residuals of a stress fracture of the right foot 
(heel) had their origin during the veteran's period of active 
military service.

3.  The veteran's abnormal electrocardiogram is not 
indicative of a chronic disease or disability.  

4.  The veteran's positive purified protein of tuberculin 
test is not indicative of a chronic disease or disability.  


CONCLUSIONS OF LAW

1.  Recurrent colonic polyps were incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

2.  Chronic residuals of a stress fracture of the right foot 
(heel) were incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).

3.  A chronic disorder characterized by an abnormal 
electrocardiogram was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

4.  A chronic disorder characterized by a positive purified 
protein of tuberculin test was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claims.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and 


effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.  

In the present case, in correspondence of February 2004 and 
March 2006, the RO provided notice to the veteran regarding 
what information and evidence was needed to substantiate his 
claims for service connection, as well as what information 
and evidence should be submitted by him, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession pertaining to his claims. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as VA examination 
reports, and various articles chronicling certain aspects of 
the disabilities at issue.

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  


Analysis

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the 
appellant's claims file, which includes:  his multiple 
contentions; numerous service medical records; VA examination 
reports; and various articles describing certain aspects of 
the disabilities presently under consideration.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The veteran in this case seeks service connection for colonic 
polyps, the residuals of a stress fracture of the right foot, 
an abnormal electrocardiogram, and a positive purified 
protein of tuberculin test. 

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2006).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In the present case, service medical records disclose that, 
on two separate occasions in service, specifically December 
1998 and April 2002, the veteran underwent the colonoscopic 
removal of a polyp.  However, on neither of those occasions 
was the polyp in question found to be cancerous.  Nor was 
there any indication that, as a result of the removal of said 
polyps, the veteran suffered any residual disability.  As of 
the time of a VA general medical examination in May 2002, 
there was noted only a history of those polyps, with no 
current symptoms relative to the veteran's inservice 
colonoscopies, and no history of carcinoma of the colon.  

The veteran has argued that, by reference to medical treatise 
materials, that colon polyps are a recurrent condition in a 
significant percentage of patients and require colonoscopy 
surveillance.  The Board takes note that the veteran is a 
gastroenterologist, endocrinologist and internist by 
training.  The provisions of 38 C.F.R. § 4.114, Diagnostic 
Code 7344 contemplate disability manifested by benign 
neoplasms of the digestive system, exclusive of skin growths, 
depending on the predominant disability or the specific 
residuals after treatment.  Additionally, service connection 
contemplates the provision of VA health care under Chapter 17 
of U.S.C. Title 38.  The Board exercises the benefit of the 
doubt in favor of the veteran by finding that he manifests 
recurrent colon polyp growths first manifested in service.  
38 U.S.C.A. § 5107(b) (West 2002).

Turning to the issues of service connection for an abnormal 
electrocardiogram, and a positive purified protein of 
tuberculin test, the Board acknowledges that, on a number of 
occasions in service, the veteran was described as "PPD 
positive," and/or a PPD "converter."  However, at no time in 
service was the veteran described as suffering from active 
tuberculosis.  While it is true that, on one occasion, the 
veteran received treatment in the form of medication 
following a positive PPD test, that action was taken as 
precaution, given the veteran's then-present symptom of 
coughing.  Significantly, at the time of that episode in 
November 1996, the veteran's cough was felt most likely to be 
the result of postviral bronchospasm, and not active 
tuberculosis.  As of the time of a VA general medical 
examination in May 2002, it was noted that the veteran 
experienced no residuals from his inservice treatment and/or 
infection.  Nor were there any clinical manifestations of 
tuberculosis. 

In like manner, while during the course of an inservice 
electrocardiogram in March 2002, there was noted the presence 
of moderate voltage criteria for left ventricular 
hypertrophy, that was felt to be possibly a normal variant.  
An exercise stress test (which included an electrocardiogram) 
conducted in April 2002 was essentially normal, resulting in 
a diagnosis of excellent exercise tolerance, with no 
diagnostic electrocardiographic changes during exercise.

The Board acknowledges that, following an inservice 
echocardiogram in April 2002, there was noted the presence of 
mild septal hypertrophy.  However, the remainder of the 
veteran's echocardiographic tracings were within normal 
limits, with an ejection fraction of 66 percent.  

As of the time of a VA general medical examination in May 
2002, it was noted that, while an inservice electrocardiogram 
had shown voltage criteria for left ventricular hypertrophy, 
there was no evidence of any strain pattern.  Nor was there 
any evidence of axis disequilibrium, or significant 
abnormalities in either the horizontal or frontal axes.  
While the veteran experienced occasional chest pain, which 
appeared to be relieved with belching, he achieved a MET 
level of 18.6 on exercise tolerance testing, with a normal 
blood pressure response and excellent exercise tolerance.  

Current cardiac examination was within normal limits, with no 
jugular venous distention, and no hepatojugular reflex.  The 
veteran's lung fields were clear, and there was no evidence 
of clubbing.  

Based on the aforementioned, the Board is compelled to 
conclude that the veteran's electrocardiographic 
abnormalities and his positive PPD tests represent no more 
than isolated clinical findings which are not indicative of 
chronic disease.  Significantly, to date, it has yet to be 
determined that the veteran suffers from a chronic 
cardiovascular disability of any kind.  Nor has it been 
demonstrated that the veteran has in the past or currently 
suffers from active tuberculosis.  Accordingly, his claims 
for service connection must be denied.

As noted above, the Board acknowledges that the veteran 
possesses a wealth of medical knowledge based on his clinical 
experience as gastroenterologist, endocrinologist and 
internist.  He has referred to having an abnormal 
electrocardiogram, and stated that he will never completely 
eradicate the presence of bacterium from the PPD infection.  
He admitted an unlikelihood that he would manifest actual 
tuberculosis, but thought himself to be at a greater risk of 
reactivation.  The current state of the evidence includes 
competent medical opinion that he does not manifest current 
disabilities.  In the event such abnormalities develop into a 
current disability, the veteran may, and should, resubmit his 
claims at that time.  Under VA law and regulations, a valid 
claim of service connection does not exist absent evidence of 
a current disability.  See Brammer v. Derwinski, 3 Vet. App. 
223 (1992).

Finally, as to the issue of service connection for the 
residuals of a stress fracture of the right foot, the Board 
notes that, in October 1995, while in service, the veteran 
was seen for a complaint of right heel pain.  At that time, 
the veteran's symptoms were reportedly decreasing overall, 
with decreased aching.  When questioned, the veteran 
indicated that he had been utilizing heel pads, and had 
decreased his running.  Physical examination revealed the 
presence of point tenderness in the area of the inferior 
plantar calcaneus, and a bone scan was described as positive.  
The clinical assessment was stress fracture versus plantar 
fasciitis.  

During the course of the aforementioned VA general medical 
examination in May 2002, the veteran indicated that, on those 
occasions when he ran on hard surfaces, he tended to 
redevelop right heel pain.  According to the veteran, he was 
still running from 7 to 10 miles (presumably, per day), 
though he no longer ran any marathons.  According to the 
examiner, at the time of examination, the veteran was 
experiencing no symptomatic right heel pain.  The pertinent 
diagnosis noted was stress fracture of the right heel, 
currently controlled.

The Board acknowledges that, to the extent the veteran 
currently experiences any problems with his right heel; those 
problems are, at best, minimal.  Nonetheless, based on the 
evidence of record (and in particular, the aforementioned 
bone scan), it would appear that, while in service, the 
veteran did, in fact, suffer a stress fracture of his right 
heel.  Under the circumstances, and with the resolution of 
all reasonable doubt in the veteran's favor, the Board is of 
the opinion that service connection for the residuals of that 
stress fracture of the right foot are in order.  See 
38 C.F.R. § 3.102 (2006).  

ORDER

Service connection for colonic polyps, or residuals thereof, 
is granted.

Service connection for the residuals of a stress fracture of 
the right foot (heel) is granted.  

Service connection for an abnormal electrocardiogram is 
denied.

Service connection for a positive purified protein of 
tuberculin test is denied.


REMAND

In addition to the above, the veteran in this case seeks 
service connection for vestibular neuronitis.  In that 
regard, a review of service medical records discloses that, 
during the period from March 2000 to April 2002, the veteran 
received rather extensive evaluation and treatment for that 
particular disability.  While on at least one occasion in 
service, symptomatology attributable to that pathology had 
reportedly "resolved," as of the time of an inservice 
followup in April 2002, the veteran complained of continuing 
"lightheadedness."  According to the veteran, this 
lightheadedness was brief, and lasted for up to 15 minutes.  
The clinical assessment was vestibular neuronitis, which was 
described as "clinically fully or nearly fully resolved."  
However, it was also noted that the veteran's reported 
symptoms could potentially be related to his prior vestibular 
syndrome, even though current examination showed no apparent 
evidence of peripheral vestibulopathy.  

Significantly, at the time of the aforementioned VA general 
medical examination in May 2002, the veteran indicated that 
all residual disability from his vestibular neuronitis had 
"almost" reversed.  According to the veteran, his only 
current symptom was a "mild giddiness," though with no 
vertigo or tinnitus.  The pertinent diagnosis noted was 
vestibular neuronitis with minimal residuals remaining.

Based on the aforementioned, it is unclear whether the 
veteran currently suffers from residual disability 
attributable to vestibular neuronitis which had its origin 
during his period of active military service.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to May 2002, the date of the 
most recent pertinent evidence of record, 
should be obtained and incorporated in 
the claims folder.

2.  The veteran should then be afforded 
an additional VA examination or 
examinations, by appropriate specialists, 
if necessary, in order to more accurately 
determine the exact nature and etiology 
of his claimed vestibular neuronitis.  
The RO is advised that the veteran must 
be given adequate notice of the date and 
place of any requested examination(s), 
and a copy of all such notification(s) 
must be associated with the claims 
folder.  As regards the requested 
examination(s), all pertinent 
symptomatology and findings should be 
reported in detail, and all appropriate 
studies should be performed.  

Following completion of the 
examination(s), the examiner(s) should 
specifically comment as to whether the 
veteran currently suffers from 
clinically-identifiable vestibular 
neuronitis, and, if so, whether that 
disability is at least as likely as not 
(a likelihood of 50 percent or greater) 
had its origin during his period of 
active military service.  

All of the aforementioned opinions and 
findings should be made a part of the 
veteran's claims folder.  The claims 
folder and a separate copy of this REMAND 
must be made available to and reviewed by 
the examiner(s) prior to completion of 
the examination(s).  Moreover, a notation 
to the effect that this record review 
took place should be included in the 
examination report(s).

3.  The RO should then review the 
veteran's claim for service connection 
for vestibular neuronitis.  Should the 
benefits sought on appeal remain denied, 
the veteran should be provided with a 
Supplemental Statement of the Case (SSOC) 
and provided an appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	T. MAINELLI
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


